Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of May 13,
2014, by and between B&G Foods, Inc., a Delaware corporation (the “Corporation”)
and Michael Sands (“Sands”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Corporation and Sands are parties to an Employment Agreement, dated
as of March 11, 2014 (the “Agreement”);

 

WHEREAS, the Corporation and Sands each desire to amend the Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.             Defined Terms.  Except as otherwise set forth herein, capitalized
terms used but not defined herein shall have the respective meanings assigned to
such terms in the Agreement.

 

2.             Amendments to the Agreement.

 

(a)           Section 7(g) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(g)         Notwithstanding any other provision of this Agreement, in the event
that the amount of payments or other benefits payable to Sands under this
Agreement (including, without limitation, the acceleration of any payment or the
accelerated vesting of any payment or other benefit), together with any
payments, awards or benefits payable under any other plan, program, arrangement
or agreement maintained by the Corporation or one of its Subsidiaries or other
Affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)),
such payments and benefits shall be reduced (by the minimum possible amounts) in
the order set forth below until no amount payable to Sands under this Agreement
or otherwise constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax amount (after taking into account federal, state,
local or other income, employment and excise taxes) to which Sands would
otherwise be entitled without such reduction would be greater than the net
after-tax amount (after taking into account federal, state, local or other
income, employment and excise taxes) to Sands resulting from the receipt of such
payments and benefits with such reduction. If any payments or benefits payable
to Sands are required to be reduced pursuant to this Section, such payments
and/or benefits to Sands shall be reduced in the following order: first,
payments that are payable in cash, with amounts that are payable last reduced
first; second, payments due in respect of any equity or equity derivatives
included at their full value under Section 280G (rather than their accelerated
value); third, payments due in respect of any equity or equity derivatives
valued at accelerated value under Section 280G, with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24); and fourth, all other non-cash benefits.

 

All determinations required to be made under this Section 7(g), including
whether a payment would result in an “excess parachute payment” and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm designated by the Corporation (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Corporation and

 

--------------------------------------------------------------------------------


 

Sands as requested by the Corporation or Sands.  All fees and expenses of the
Accounting Firm shall be borne solely by the Corporation and shall be paid by
the Corporation. Absent manifest error, all determinations made by the
Accounting Firm under this Section 7(g) shall be final and binding upon the
Corporation and Sands.”

 

3.             Reference to and Effect on the Agreement.

 

(a)           On and after the date hereof each reference in the Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import, shall mean and
be a reference to the Agreement as amended hereby.

 

(b)           Except as specifically amended hereby, the Agreement shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of either party under the Agreement.

 

4.             Counterparts.  This Amendment may be executed in counterparts,
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument. 
This Amendment shall become effective when each party hereto shall have received
a counterpart hereof signed by the other party hereto.  The parties agree that
the delivery of this Amendment may be effected by means of an exchange of
facsimile or pdf signatures.

 

5.             Governing Law.  This Amendment and any claim, controversy or
dispute arising under or related to this Amendment, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be construed and enforced under and in accordance with the
laws of the State of New Jersey, without regard to conflicts of law principles.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

 

B&G FOODS, INC.

 

 

 

 

 

 

 

By:

/s/ Scott E. Lerner

 

 

Name: Scott E. Lerner

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

MICHAEL SANDS

 

 

 

 

 

 

 

/s/ Michael Sands

 

2

--------------------------------------------------------------------------------